                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF IOWA
                                   CEDAR RAPIDS DIVISION

 MEGAN ENGER, SARAH INFANTE,
 and RAMON LOPEZ,                                        Case No. 1:20-cv-00078-CJW-KEM
 Individually and on behalf of all others
 similarly situated,
                     Plaintiffs,                        JURY TRIAL DEMANDED

           v.
                                                        COLLECTIVE ACTION
 THOMAS L. CARDELLA &                                   PURSUANT TO 29 U.S.C. § 216(B)
 ASSOCIATES, INC.
                                                        CLASS ACTION
                       Defendant.                       PURSUANT TO FED. R. CIV. P. 23


                FIRST AMENDED COLLECTIVE / CLASS ACTION COMPLAINT

          Plaintiffs Megan Enger (“Enger”), Sarah Infante (“Infante”), and Ramon Lopez (“Lopez”)

bring this action individually and on behalf of all others similarly situated (hereinafter “Plaintiffs and

the Putative Class Members”) who worked for Thomas L. Cardella & Associates, Inc. (hereinafter

“Defendant” or “TLC”), at any time during the relevant statutes of limitation through the final

disposition of this matter, to recover compensation, liquidated damages, and attorneys’ fees and costs

pursuant to the provisions of Sections 206, 207 and 216(b) of the Fair Labor Standards Act of 1938,

as amended 29 U.S.C. §§ 201–19, Iowa and Texas common law, and the New Mexico Minimum Wage

Act (“NMMWA”), §§ 50-4-19–30.

          Plaintiffs’ FLSA claims are asserted as a collective action under Section 16(b) of the FLSA, 29

U.S.C. § 216(b), while their respective Iowa, Texas and New Mexico state law claims are asserted as

class actions under Federal Rule of Civil Procedure 23. The following allegations are based on personal

knowledge as to Plaintiffs’ own conduct and are made on information and belief as to the acts of

others.




First Amended Collective/Class Action Complaint                                                    Page 1
      Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 1 of 23
                                                     I.
                                                  OVERVIEW

        1.       This is a collective action to recover overtime wages and liquidated damages brought

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19 and class actions pursuant

to the laws of Iowa, Texas and New Mexico pursuant to FED. R. CIV. P. 23, to recover unpaid straight-

time wages and other applicable penalties.

        2.       Plaintiffs and the Putative Class Members are those similarly situated persons who

worked for TLC either in call centers or from home, at any time during the relevant statutes of

limitation through the final disposition of this matter, and have not been paid for all hours worked

nor the proper amount of overtime in violation of state and federal law.

        3.       Specifically, TLC has enforced a uniform company-wide policy wherein it improperly

required its hourly call-center employees1—Plaintiffs and the Putative Class Members—to perform

work “off-the-clock” and without pay.

        4.       TLC’s illegal company-wide policy has caused Plaintiffs and the Putative Class

Members to have hours worked that were not compensated and further created a miscalculation of

their regular rate(s) of pay for purposes of calculating their overtime compensation each workweek.

        5.       Although Plaintiffs and the Putative Class Members routinely worked in excess of

forty (40) hours per workweek, Plaintiffs and the Putative Class Members were not paid overtime of

at least one and one-half their regular rates for all hours worked in excess of forty (40) hours per

workweek.




        1Call-center employees means all hourly, non-exempt employees who performed their work for TLC
through a computer, handling customer phone calls, emails, and/or chat support, or who performed data entry
for customers at a TLC call center or from home.


First Amended Collective/Class Action Complaint                                                     Page 2
      Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 2 of 23
        6.         TLC knowingly and deliberately failed to compensate Plaintiffs and the Putative Class

Members for all hours worked each workweek and the proper amount of overtime on a routine and

regular basis during the relevant time period.

        7.         Plaintiffs and the Putative Class Members did not (and currently do not) perform work

that meets the definition of exempt work under the FLSA or relevant state law.

        8.         Plaintiffs and the Putative Class Members seek to recover all unpaid overtime,

liquidated damages, and other damages owed under the FLSA as a collective action pursuant to 29

U.S.C. § 216(b), and to recover all unpaid straight-time and other damages owed under their respective

Iowa, Texas and New Mexico state law claims as Rule 23 class actions.

        9.         Plaintiffs pray that all similarly situated workers (Putative Class Members) be notified

of the pendency of this action to apprise them of their rights and provide them an opportunity to opt-

in to this lawsuit.

        10.        Plaintiffs also prays that the respective Rule 23 classes are certified as defined herein,

and that Plaintiff Enger be named as the Class Representative of the Iowa Common-Law Class,

Plaintiff Infante be named as the Class Representative of the Texas Common-Law Class, and Plaintiff

Ramon be named as the Class Representative of the New Mexico Class.

                                                       II.
                                                  THE PARTIES

        11.        Plaintiff Megan Enger (“Enger”) was employed by TLC in Keokuk, Iowa during the

relevant time period. Plaintiff Enger did not receive compensation for all hours worked or the correct

amount of overtime compensation for all hours worked in excess of forty (40) hours per workweek.2




        2    The written consent of Megan Enger is on file with this Court at ECF No. 1-2.



First Amended Collective/Class Action Complaint                                                       Page 3
      Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 3 of 23
        12.       Plaintiff Sarah Infante (“Infante”) was employed by TLC in El Paso, Texas during the

relevant time period. Plaintiff Infante did not receive compensation for all hours worked or the correct

amount of overtime compensation for all hours worked in excess of forty (40) hours per workweek.3

        13.       Plaintiff Ramon Lopez (“Lopez”) was employed by TLC in Alamogordo, New Mexico

during the relevant time period. Plaintiff Lopez did not receive compensation for all hours worked or

the correct amount of overtime compensation for all hours worked in excess of forty (40) hours per

workweek.4

        14.       The FLSA Collective Members are those current and former hourly call-center

employees who were employed by TLC, anywhere in the United States, at any time from August 12,

2017 through the final disposition of this matter, and have been subjected to the same illegal pay

system under which Plaintiffs worked and were paid.

        15.       The Iowa Common Law Class Members are those current and former hourly call-

center employees who were employed by TLC, in Iowa, at any time from August 12, 2018 through

the final disposition of this matter, and have been subjected to the same illegal pay system under which

Plaintiff Enger worked and was paid.

        16.       The Texas Common Law Class Members are those current and former hourly call-

center employees who were employed by TLC, in Texas, at any time from August 12, 2016 through

the final disposition of this matter, and have been subjected to the same illegal pay system under which

Plaintiff Infante worked and was paid.

        17.       The New Mexico Class Members are those current and former hourly call-center

employees who were employed by TLC, in New Mexico, at any time from August 12, 2017 through


        3   The written consent of Sarah Infante is on file with this Court at ECF No. 1-3.

        4   The written consent of Ramon Lopez is hereby attached as Exhibit “A.”




First Amended Collective/Class Action Complaint                                                  Page 4
      Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 4 of 23
the final disposition of this matter, and have been subjected to the same illegal pay system under which

Plaintiff Lopez worked and was paid.

        18.        Defendant Thomas L. Cardella & Associates, Inc.(“TLC”) has been served and

appeared herein.

                                                 III.
                                        JURISDICTION & VENUE

        19.        This Court has federal question jurisdiction over the FLSA claims pursuant to 28

U.S.C. § 1331 as this is an action arising under 29 U.S.C. §§ 201–19.

        20.        This Court has supplemental jurisdiction over the additional Iowa, Texas and New

Mexico state law claims pursuant to 28 U.S.C. § 1367.

        21.        This Court has personal jurisdiction over TLC because the cause of action arose within

this District as a result of TLC’s conduct within this District and Division.

        22.        Venue is proper in the Northern District of Iowa because this is a judicial district

where a substantial part of the events or omissions giving rise to the claim occurred.

        23.        Specifically, TLC’s corporate headquarters are located in Cedar Rapids, Iowa, which is

located in this District and Division.

        24.        Venue is therefore proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                                   IV.
                                             ADDITIONAL FACTS

        25.        TLC is a global customer engagement and contact center with fifteen contact centers,

that provides customer services, technical support services, and sales and marketing support to its

business clients.5




        5   https://tlcassociates.com/the-tlc-story/our-locations/.


First Amended Collective/Class Action Complaint                                                   Page 5
      Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 5 of 23
        26.      To assist its clients, TLC employs thousands of hourly call-center employees––

Plaintiffs and the Putative Class Members––who assist TLC’s customers and clients.

        27.      Plaintiffs and Putative Class Members worked for (and continue to work for) TLC in

call centers owned and operated by TLC throughout the United States.

        28.      Plaintiffs and the Putative Class Members’ job duties consisted of answering phone

calls made by TLC’s customers, answering customer/client inquiries, fulfilling orders, accepting

payments, selling business products, and generally assisting customers/clients.

        29.      Plaintiff Enger was employed by TLC in customer service in Keokuk, Iowa from

approximately February 2017 until June 2019.

        30.      Plaintiff Infante was employed by TLC in customer service in El Paso, Texas from

approximately September 2019 until June 2020.

        31.      Plaintiff Lopez was employed by TLC in customer service in Alamogordo, New

Mexico from approximately October 2018 until April 2020.

        32.      Plaintiffs and the Putative Class Members are non-exempt call-center employees who

were (and are) paid by the hour.

        33.      Plaintiffs and the Putative Class Members typically worked approximately forty (40)

“on-the-clock” hours per week.

        34.      In addition to their forty (40) “on-the-clock” hours, Plaintiffs and the Putative Class

Members worked up to four (4) hours “off-the-clock” per week and have not been compensated for

that time.

                                              Unpaid Start-Up Time

        35.      Plaintiffs and the Putative Class Members have not been compensated for all the hours

they worked for TLC as a result of TLC’s corporate policy and practice of requiring their hourly call-

center employees to clock-in only when ready to take their first call.



First Amended Collective/Class Action Complaint                                                  Page 6
      Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 6 of 23
        36.      Specifically, Plaintiffs and the Putative Class Members are required to start and log-in

to their computer, read company emails/alerts, open multiple different computer programs, log in to

each program, and ensure that each program is running correctly—all of which can take up to twenty

minutes—before they are allowed to clock in on the time keeping software application and then take

their first phone call.

        37.      If Plaintiffs and the Putative Class Members are not ready and on the phone at shift

start, they can be (and often are) subject to discipline.

        38.      If Plaintiffs and the Putative Class Members clock in prior to their shift start time, they

are also subject to discipline.

        39.      Therefore, the only way a Putative Class Member can be ready on time, and avoid

discipline, is to prepare the computer “off-the-clock” and without pay.

        40.      Additionally, TLC uses a time rounding system, wherein even if Plaintiffs and the

Putative Class Members did clock in early, before their shift start time, their time would be rounded

downward.

        41.      Therefore, even if Plaintiffs and the Putative Class Members clocked in early,

attempting to both be paid for the startup time and be ready by shift start, as required under TLC

policy, the time rounding system would erase their early clock in, and Plaintiffs and the Putative Class

Members would not be paid for that time.

        42.      During this start up time, Plaintiffs and the Putative Class Members were not

compensated although they were expected to have completed this process in advance of their official

start times.

                                  Unpaid Work During Meal Period Breaks

        43.      TLC provides Plaintiffs and the Putative Class Members with one unpaid thirty-minute

meal break each day.



First Amended Collective/Class Action Complaint                                                      Page 7
      Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 7 of 23
         44.     However, TLC requires Plaintiffs and the Putative Class Members to perform “off-

the-clock” work during their unpaid meal breaks.

         45.     Plaintiffs and the Putative Class were required to stay on the clock and on call until

the minute their lunch break began, they then must clock out, then perform a lengthy shut down

process, then log out of the phone system or otherwise go into an “aux mode” and then log off of

their computer prior to leaving their desk for their meal break.

         46.     Plaintiffs and the Putative Class Members were required to log back into their

computer, perform a restart process, log back into the phone system, then clock in, and be back on

the phone before their meal break ended.

         47.     The log off process used prior to taking a meal break took (and continues to take)

anywhere from one to three minutes each day.

         48.     The log in process used after returning from a meal break took (and continues to take)

take anywhere from another one to three minutes each day.

         49.     This lengthy log off and log in procedure had to be performed during Plaintiffs and

the Putative Class Members’ meal break pursuant to TLC’s policy.

                                            Unpaid Technical Downtime

         50.     Further, Plaintiffs and the Putative Class Members’ computers crashed multiple times

each week and required Plaintiffs and the Putative Class Members to reset them, which took ten (10)

minutes or more each time.

         51.     Plaintiffs and the Putative Class Members were not compensated for the time they

worked for TLC rebooting TLC’s computers after they crashed or experienced other technical

difficulties.




First Amended Collective/Class Action Complaint                                                 Page 8
      Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 8 of 23
                             Unpaid Rest Breaks Lasting Twenty Minutes or Less

         52.     In addition, TLC also enforced a uniform company-wide policy wherein it improperly

required Plaintiffs and the Putative Class Members to clock out for rest breaks lasting twenty minutes

or less. 29 C.F.R. § 785.18; see also Sec’y U.S. Dep’t of Labor v. Am. Future Sys., Inc., 873 F.3d 420, 425 (3d

Cir. 2017).

         53.     TLC permitted Plaintiffs and the Putative Class Members to take two fifteen-minute

breaks each day but required them to clock out for any and all breaks taken outside of the two fifteen-

minute breaks.

         54.     Additionally, if Plaintiffs or the Putative Class Members exceeded their fifteen-minute

breaks, supervisors would clock them out.

                                                  Unpaid Post-Shift Calls

         55.     Plaintiffs and the Putative Class Members were (and still are) not permitted to hang

up on customers and must finish every call regardless of how long each call takes.

         56.     Plaintiffs and the Putative Class Members frequently found (and continue to find)

themselves handling calls past the end of their shift time on the last day of the week.

         57.     These calls would cause Plaintiffs and the Putative Class Members to go over their

regularly scheduled forty (40) hour work shift each week.

         58.     However, due to TLC’s illegal time rounding policy, the time spent by Plaintiffs and

the Putative Class Members handling calls after their shift has ended is automatically deleted by the

timeclock.

         59.     Therefore, TLC does not pay Plaintiffs and the Putative Class Members for their post-

shift calls.

         60.     As a result of TLC’s corporate policy and practice of requiring Plaintiffs and the

Putative Class Members to perform their computer start up tasks before the beginning of their shifts,



First Amended Collective/Class Action Complaint                                                         Page 9
       Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 9 of 23
perform log-in log out processes during their unpaid lunch breaks, requiring Plaintiffs and the Putative

Class Members to clock out for short breaks, and TLC’s illegal time rounding policy that shaves off

any post-shift call time, Plaintiffs and the Putative Class Members were not compensated for all hours

worked, including all worked in excess of forty (40) in a workweek at the rates required by the FLSA.

        61.      TLC has employed other individuals who perform(ed) the same or similar job duties

under the same pay provisions as Plaintiffs.

        62.      TLC is aware of its obligation to pay overtime for all hours worked and the proper

amount of overtime for all hours worked in excess of forty (40) each week, but has failed to do so.

        63.      Because TLC did not pay Plaintiff and the Putative Class Members time and a half for

all hours worked in excess of forty (40) in a workweek, TLC’s pay policies and practices willfully violate

the FLSA.

        64.      Because TLC did not pay Plaintiffs and the Putative Class Members for all straight-

time hours worked, TLC’s pay policies and practices also violate the state laws of Iowa, Texas and

New Mexico.

                                                  V.
                                           CAUSES OF ACTION

                                             COUNT ONE
                              (Collective Action Alleging FLSA Violations)

        65.      Paragraphs 1–64 are fully incorporated herein.

A.      FLSA COVERAGE

        66.      The FLSA Collective is defined as:

        ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
        BY THOMAS L. CARDELLA & ASSOCIATES, INC., ANYWHERE IN THE
        UNITED STATES, AT ANY TIME FROM AUGUST 12, 2017 THROUGH
        THE FINAL DISPOSITION OF THIS MATTER. (“FLSA Collective” or
        “FLSA Collective Members”).




First Amended Collective/Class Action Complaint                                                   Page 10
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 10 of 23
        67.      At all times hereinafter mentioned, TLC has been an employer within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        68.      At all times hereinafter mentioned, TLC has been an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        69.      At all times hereinafter mentioned, TLC has been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has had two or more employees engaged in commerce or in

the production of goods for commerce, or employees handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person, or in any closely

related process or occupation directly essential to the production thereof, and in that those enterprises

have had, and have, an annual gross volume of sales made or business done of not less than

$500,000.00 (exclusive of excise taxes at the retail level which are separately stated).

        70.      TLC employed (and continues to employ) at least two or more workers—Plaintiffs

and the Putative Class Members—to provide goods and services through interstate commerce for the

purposes of the FLSA.

        71.      In performing the operations hereinabove described, Plaintiffs and the FLSA

Collective Members were engaged in commerce or in the production of goods for commerce within

the meaning of §§ 203(b), 203(i), 203(j), 206(a), and 207(a) of the FLSA. 29 U.S.C. §§ 203(b), 203(i),

203(j), 206(a), 207(a).

        72.      Specifically, Plaintiffs and the FLSA Collective Members are (or were) non-exempt

hourly call-center employees of TLC who assisted TLC’s customers who live throughout the United

States. 29 U.S.C. § 203(j).




First Amended Collective/Class Action Complaint                                                  Page 11
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 11 of 23
        73.      At all times hereinafter mentioned, Plaintiffs and the FLSA Collective Members are

(or were) individual employees who were engaged in commerce or in the production of goods for

commerce as required by 29 U.S.C. §§ 206–07.

        74.      In violating the FLSA, TLC acted willfully and without a good faith basis and with

reckless disregard of applicable federal law.

        75.      The proposed collective of similarly situated employees, i.e. putative collective

members sought to be certified pursuant to 29 U.S.C. § 216(b), is defined in Paragraph 66.

        76.      The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee or personnel records of TLC.

B.      FAILURE TO PAY WAGES AND OVERTIME UNDER THE FLSA

        77.      TLC violated provisions of Sections 7 and 15 of the FLSA, 29 U.S.C. §§ 207, and

215(a)(2) by employing individuals in an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA for workweeks longer than forty (40) hours

without compensating such employees for hours worked in excess of forty (40) per workweek at rates

at least one and one-half times the regular rates.

        78.      Plaintiffs and the FLSA Collective Members have suffered damages and continue to

suffer damages as a result of TLC’s acts or omissions as described herein; though TLC is in possession

and control of necessary documents and information from which Plaintiff would be able to precisely

calculate damages.

        79.      Moreover, TLC knowingly, willfully and in reckless disregard carried out its illegal

pattern of failing to pay Plaintiffs and other similarly situated employees for all hours worked and the

proper amount of overtime compensation for all hours worked over forty (40) each week. 29 U.S.C.

§ 255(a).

        80.      TLC knew or should have known its pay practices were in violation of the FLSA.



First Amended Collective/Class Action Complaint                                                 Page 12
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 12 of 23
        81.      TLC is a sophisticated party and employer, and therefore knew (or should have

known) its policies were in violation of the FLSA.

        82.      Plaintiffs and the FLSA Collective Members, on the other hand, are (and were)

unsophisticated employees who trusted TLC to pay them in accordance with the law.

        83.      The decision and practice by TLC to not pay for all hours worked or the proper

amount of overtime for all hours worked over forty (40) was neither reasonable nor in good faith.

        84.      Accordingly, Plaintiffs and the FLSA Collective Members are entitled to be paid for

all hours worked and overtime wages for all hours worked in excess of forty (40) in a workweek

pursuant to the FLSA in an amount equal to one-and-a-half times their regular rate of pay, plus

liquidated damages, attorneys’ fees and costs.

C.      FLSA COLLECTIVE ACTION ALLEGATIONS

        85.      All previous paragraphs are incorporated as though fully set forth herein.

        86.      Pursuant to 29 U.S.C. § 216(b), this collective claim is made on behalf of all of TLC

employees who have been similarly situated to Plaintiffs with regard to the work they performed and

the manner in which they have not been paid.

        87.      Other similarly situated employees of TLC have been victimized by TLC’s patterns,

practices, and policies, which are in willful violation of the FLSA.

        88.      The FLSA Collective is defined in Paragraph 66.

        89.      TLC’s failure to pay for all hours worked and overtime compensation at the rates

required by the FLSA, results from generally applicable policies and practices of TLC, and does not

depend on the personal circumstances of the Plaintiffs or the FLSA Collective Members.

        90.      Thus, Plaintiffs’ experiences are typical of the experiences of the FLSA Collective

Members.




First Amended Collective/Class Action Complaint                                               Page 13
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 13 of 23
        91.      The specific job titles or precise job requirements of the various FLSA Collective

Members does not prevent collective treatment.

        92.      All of the FLSA Collective Members—regardless of their specific job titles, precise job

requirements, rates of pay, or job locations—are entitled to be properly compensated for all hours

worked and the proper amount of overtime compensation for all hours worked in excess of forty (40)

hours per workweek.

        93.      Although the issues of damages may be individual in character, there is no detraction

from the common nucleus of liability facts.

        94.      Absent a collective action, many members of the proposed FLSA collective likely will

not obtain redress of their injuries and TLC will retain the proceeds of its systematic violations.

        95.      Moreover, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims

of the individual members of the classes and provide for judicial consistency.

        96.      Accordingly, the FLSA collective of similarly situated plaintiffs should be certified as

defined as in Paragraph 66 and notice should be promptly sent to putative class members.

                                           COUNT TWO
                      (Class Action Alleging Violations of Iowa Common Law)

A.      VIOLATIONS OF IOWA COMMON LAW

        97.      Paragraphs 1–96 are fully incorporated herein.

        98.      Plaintiff Enger further brings this action pursuant to the Iowa common law equitable

theory of unjust enrichment. See Epstein v. Des Moines Register & Tribune Co., No. 4:15-CV-00453-JAJ,

2016 WL 11498184, at *4 (S.D. Iowa Feb. 3, 2016) (recognizing that plaintiffs may rely on Iowa

common law for unpaid straight time damages).

        99.      The Iowa Class is defined as:




First Amended Collective/Class Action Complaint                                                  Page 14
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 14 of 23
        ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
        BY THOMAS L. CARDELLA & ASSOCIATES, INC., ANYWHERE IN THE
        STATE OF IOWA, AT ANY TIME FROM AUGUST 12, 2018 THROUGH
        THE FINAL DISPOSITION OF THIS MATTER. (“Iowa Class Members”).

        100.     Plaintiff Enger and the Iowa Class Members are entitled to recover their unpaid

“straight time” or “gap time” wages for services rendered on behalf of TLC.

        101.     These claims are independent of their claims for unpaid overtime wages pursuant to

the FLSA, and they are therefore not preempted by the FLSA.

        102.     Plaintiff Enger and the Iowa Class Members conferred a valuable benefit on TLC

because they provided services to TLC before and after their shifts—during their respective computer

start-up times and after their shifts ended—without compensation.

        103.     Plaintiff Enger and the Iowa Class Members conferred this benefit to TLC at their

own expense, that is they worked for several hours to the benefit of TLC without pay.

        104.     TLC was aware that Plaintiff Enger and the Iowa Class Members worked through their

respective computer start-up times and after their shifts ended without compensation and further,

caused them to continue to work through their respective computer start-up times and after their

shifts ended while off the clock and without pay.

        105.     Further it would be unjust to allow TLC to retain the benefit conferred by Plaintiff

Enger and the Iowa Class Members under these circumstances.

        106.     TLC has therefore benefited from services rendered by Plaintiff Enger and the Iowa

Class Members and it is inequitable for TLC to retain the benefit of Plaintiff Enger and the Iowa Class

Members’ services without paying fair value for them.

B.      CLASS ACTION ALLEGATIONS

        107.     Plaintiff Enger and the Iowa Class Members bring their Iowa Claim as a class action

pursuant to Rule 23 on behalf of all similarly situated individuals employed by TLC who worked in

Iowa at any time from August 12, 2018 through the present. See IOWA CODE ANN. §614.1(8).


First Amended Collective/Class Action Complaint                                                Page 15
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 15 of 23
        108.     Class action treatment of Plaintiff Enger and the Iowa Class Members is appropriate

because, as alleged below, all of Rule 23’s class action requisites are satisfied.

        109.     The number of Iowa Class Members is so numerous that joinder of all class members

is impracticable.

        110.     Plaintiff Enger is a member of the Iowa Class and her claims are typical of the claims

of other class members, and she has no interests that are antagonistic to or in conflict with the interests

of the other class members.

        111.     Plaintiff Enger and her counsel will fairly and adequately represent the class members

and their interests.

        112.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual class

members and because a class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        113.     Accordingly, the Iowa Class should be certified as defined in Paragraph 99.

                                           COUNT THREE
                       (Class Action Alleging Violations of Texas Common Law)

A.      VIOLATIONS OF TEXAS COMMON LAW

        114.     Paragraphs 1-113 are are fully incorporated herein.

        115.     Plaintiff Infante further brings this action pursuant to the equitable theory of quantum

meruit. See Artemis Seafood, Inc. v. Butcher’s Choice, Inc., No. CIV. A. 3:98-0282, 1999 WL 608853, at *3

(N.D. Tex. Aug. 11, 1999) (citing Schuchart & Assocs. v. Solo Serve Corp., 1983 WL 1147, at *23 (W.D.

Tex. June 29, 1983)).

        116.     The Texas Class is defined as:




First Amended Collective/Class Action Complaint                                                    Page 16
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 16 of 23
        ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
        BY THOMAS L. CARDELLA & ASSOCIATES, INC., IN THE STATE OF
        TEXAS, AT ANY TIME FROM AUGUST 12, 2016 THROUGH THE FINAL
        DISPOSITION OF THIS MATTER. (“Texas Class Members”).

        117.     The Texas Class Members are entitled to recover their unpaid “straight time” or “gap

time” wages for services rendered on behalf of TLC.

        118.     These claims are independent of Plaintiff Infante’s claims for unpaid overtime wages

pursuant to the FLSA, and they are therefore not preempted by the FLSA. See Carman v. Meritage Homes

Corp., 37 F. Supp. 3d 860, 867 (S.D. Tex. 2014).

        119.     The Texas Class Members provided valuable services for TLC, at TLC’s direction and

with TLC’s acquiescence.

        120.     TLC accepted the Texas Class Members’ services and benefited from their timely

dedication to TLC’s policies and adherence to Marriott’s schedule.

        121.     TLC was aware that Plaintiff Infante and the Texas Class Members expected to be

compensated for the services they provided TLC.

        122.     TLC has therefore benefited from services rendered by Plaintiff Infante and the Texas

Class Members are entitled to recover pursuant to the equitable theory of quantum meruit.

B.      TEXAS COMMON-LAW CLASS ALLEGATIONS

        123.     Plaintiff Infante brings her Texas Common-Law Claims as a class action pursuant to

Federal Rule of Civil Procedure 23 on behalf of all similarly situated individuals employed by TLC to

work in Texas since August 12, 2016. See Tex. Civ. Prac. & Rem. Code Ann. § 16.004.

        124.     Class action treatment of the Texas Class Members is appropriate because, as alleged

below, all of the Federal Rule of Civil Procedure 23’s class action requisites are satisfied.

        125.     The number of Texas Class Members is so numerous that joinder of all class members

is impracticable.




First Amended Collective/Class Action Complaint                                                 Page 17
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 17 of 23
        126.     Plaintiff Infante is a member of the Texas Common-Law Class, her claims are typical

of the claims of the other Texas Class Members, and she has no interests that are antagonistic to or in

conflict with the interests of the other Texas Class Members.

        127.     Plaintiff Infante and her counsel will fairly and adequately represent the Texas Class

Members and their interests.

        128.     Class certification is appropriate under the Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual class

members and because a class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        129.     Accordingly, the Texas Common Law Class should be certified as defined in Paragraph

116.

                                            COUNT FOUR
                          (Class Action Alleging Violations of the NMMWA)

A.      NMMWA COVERAGE

        130.     Paragraphs 1-129 are fully incorporated herein.

        131.     The New Mexico Class is defined as:

        ALL HOURLY CALL-CENTER EMPLOYEES WHO WERE EMPLOYED
        BY THOMAS L. CARDELLA & ASSOCIATES, INC., ANYWHERE IN THE
        STATE OF NEW MEXICO, AT ANY TIME FROM AUGUST 12, 2017
        THROUGH THE FINAL DISPOSITION OF THIS MATTER. (“New
        Mexico Class” or “New Mexico Class Members”).

        132.     At all times hereinafter mentioned, Defendants have been employers within the

meaning of the NMMWA.

B.      FAILURE TO PAY WAGES IN ACCORDANCE WITH THE NMMWA

        133.     All previous paragraphs are incorporated as though fully set forth herein.




First Amended Collective/Class Action Complaint                                                Page 18
       Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 18 of 23
        134.     The NMMWA requires that employees receive “time and one-half” overtime premium

compensation for hours worked over forty (40) per week.

        135.     Plaintiff Lopez and other New Mexico Class Members have not been exempt from

receiving overtime benefits under the NMMWA.

        136.     Plaintiff Lopez and other New Mexico Class Members worked more than forty (40)

hours in workweeks during times relevant to this complaint, however, Defendants violated the

NMMWA by failing to pay Plaintiff Lopez and other class members any overtime premium for hours

worked over forty (40) per week.

        137.     Plaintiff Lopez and the New Mexico Class Members have suffered damages and

continue to suffer damages as a result of Defendants’ acts or omissions as described herein; though

Defendants are in possession and control of necessary documents and information from which

Plaintiff Lopez and the NMMWA Class Members would be able to precisely calculate damages.

        138.     In violating the NMMWA, Defendants acted willfully, without a good faith basis and

with reckless disregard of clearly applicable New Mexico law.

        139.     The proposed class of employees, i.e. putative class members sought to be certified

pursuant to the NMMWA, is defined in Paragraph 131.

        140.     The precise size and identity of the proposed class should be ascertainable from the

business records, tax records, and/or employee or personnel records of Defendants.

C.      NMMWA CLASS ALLEGATIONS

        141.     Plaintiff Lopez brings his NMMWA claims as a class action pursuant to Federal Rule

of Civil Procedure 23 on behalf of all similarly situated individuals employed by Defendants to work

in New Mexico since August 12, 2017.

        142.     Class action treatment of Plaintiff Lopez’s NMMWA claim is appropriate because, as

alleged below, all of Federal Rule of Civil Procedure 23’s class action requisites are satisfied.



First Amended Collective/Class Action Complaint                                                     Page 19
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 19 of 23
        143.     The number of New Mexico Class Members is so numerous that joinder of all class

members is impracticable.

        144.     Plaintiff Lopez is a member of the New Mexico Class, his claims are typical of the

claims of other class members, and he has no interests that are antagonistic to or in conflict with the

interests of other class members.

        145.     Plaintiff Lopez and his counsel will fairly and adequately represent the class members

and their interests.

        146.     Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of law and fact predominate over questions affecting only individual class

members and because a class action is superior to other available methods for the fair and efficient

adjudication of this litigation.

        147.     Accordingly, the New Mexico Class should be certified as in Paragraph 131.

                                                   VI.
                                             RELIEF SOUGHT

        148.     Plaintiff respectfully prays for judgment against TLC as follows:

                 a.       For an Order recognizing this proceeding as a collective action pursuant to

Section 216(b) of the FLSA, certifying the FLSA Collective as defined in Paragraph 66 and requiring

TLC to provide the names, addresses, e-mail addresses, telephone numbers, and social security

numbers of all putative collective action members;

                 b.       For an Order approving the form and content of a notice to be sent to all

putative FLSA Collective Members advising them of the pendency of this litigation and of their rights

with respect thereto;

                 c.       For an Order pursuant to Section 16(b) of the FLSA finding TLC liable for

unpaid back wages due to Plaintiffs (and those FLSA Collective Members who have joined in the suit),




First Amended Collective/Class Action Complaint                                                Page 20
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 20 of 23
for liquidated damages equal in amount to the unpaid compensation found due to Plaintiff (and those

FLSA Collective Members who have joined in the suit);

                 d.       For an Order certifying the Iowa Common-Law Class as defined in Paragraph

99, and designating Plaintiff Enger as Class Representative of the Iowa Common-Law Class;

                 e.       For an Order pursuant to Iowa Common Law awarding Plaintiff Enger and

the Iowa Class Members unpaid straight time wages and other damages allowed by law;

                 f.       For an Order certifying the Texas Common-Law Class as defined in Paragraph

116, and designating Plaintiff Infante as Class Representative of the Texas Common-Law Class;

                 g.       For an Order pursuant to Texas Common Law awarding Plaintiff Infante and

the Texas Class Members unpaid straight time wages and other damages allowed by law;

                 h.       For an Order certifying the New Mexico Class as defined in Paragraph 131,

and designating Plaintiff Lopez as Class Representative of the NMMWA Class;

                 i.       For an Order pursuant to New Mexico Law awarding Plaintiff Lopez and the

New Mexico Class Members unpaid overtime wages and other damages allowed by law

                 j.       For an Order awarding the costs and expenses of this action;

                 k.       For an Order awarding attorneys’ fees;

                 l.       For an Order awarding post-judgment and moratory interest at the highest

rates allowed by law;

                 m.       For an Order awarding Plaintiffs service awards as permitted by law;

                 n.       For an Order compelling the accounting of the books and records of TLC, at

TLC’s own expense;

                 o.       For an Order providing for injunctive relief prohibiting TLC from engaging in

future violations of the FLSA, Iowa, Texas and New Mexico state law, and requiring TLC to comply

with such laws going forward; and



First Amended Collective/Class Action Complaint                                                  Page 21
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 21 of 23
                 p.       For an Order granting such other and further relief as may be necessary and

appropriate.



Date: September 23, 2020                    Respectfully submitted,

                                        By: /s/Mark D. Sherinian
                                            Mark D. Sherinian                          AT0007173
                                            E-mail: sherinianlaw@msn.com
                                            Melissa C. Hasso                          AT0009833
                                            Email: mhasso@sherinianlaw.com
                                            Emily E. Wilson                           AT0013860
                                            Email: ewilson@sherinianlaw.com
                                            SHERINIAN & HASSO LAW FIRM
                                            111 E. Grand Ave., Suite 212
                                            Des Moines, IA 50309
                                            Telephone (515) 224-2079
                                            Facsimile (515) 224-2321

                                            Clif Alexander (Admitted Pro Hac Vice)
                                            Texas Bar No. 24064805
                                            clif@a2xlaw.com
                                            Austin Anderson (Admitted Pro Hac Vice)
                                            Texas Bar No. 24045189
                                            austin@a2xlaw.com
                                            ANDERSON ALEXANDER, PLLC
                                            819 N. Upper Broadway
                                            Corpus Christi, Texas 78401
                                            Telephone: (361) 452-1279
                                            Facsimile: (361) 452-1284

                                            Attorneys in Charge for Plaintiffs and Putative Class
                                            Members




First Amended Collective/Class Action Complaint                                               Page 22
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 22 of 23
                                      CERTIFICATE OF SERVICE

        I hereby certify that on September 23, 2020, I electronically filed the foregoing document with

the clerk of the court for the U.S. District Court, Northern District of Iowa, using the electronic case

filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to the

attorneys of record who have consented in writing to accept this Notice as service of this document

by electronic means.

                                                  /s/ Melissa C. Hasso
                                                  Melissa C. Hasso




First Amended Collective/Class Action Complaint                                                  Page 23
     Case 1:20-cv-00078-CJW-KEM Document 23 Filed 09/23/20 Page 23 of 23
